Citation Nr: 1526096	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-03 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a right shoulder disability.  

4.  Entitlement to service connection for a traumatic brain injury (TBI).  

5.  Entitlement to service connection for a psychiatric disability.  

6.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Shannon K. Holstein, attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2013 and March 2013 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Sioux Falls, South Dakota.  

In November 2014, the Veteran's representative submitted additional evidence directly to the Board, without review by the agency of original jurisdiction (AOJ).  This evidence was, however, accompanied by a waiver of such consideration by the AOJ.  Also, the substantive appeal in this case was received after February 2, 2013; thus, Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), is applicable.  This change provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Accordingly, the Board may consider the evidence in the first instance. 


FINDINGS OF FACT

1.  A current migraine headache disorder did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease or injury.  

2.  A current back disorder did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease or injury.  

3.  A current right shoulder disorder did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease or injury.  

4.  A current TBI disorder did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease or injury.  

5.  A current psychiatric disorder did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease or injury.  

6.  The Veteran has not been granted service connection for any disability.  


CONCLUSIONS OF LAW

1.  A migraine headache disorder was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  A back disorder was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

3.  A right shoulder disorder was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

4.  A TBI disorder was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

5.  A psychiatric disorder was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

6.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.16, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of July 2010, October 2010, and December 2012 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letters were also issued to the Veteran prior to the rating decisions from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations and/or medical opinions for the disabilities on appeal, most recently in July 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection

The Veteran seeks service connection for a TBI, a psychiatric disability, a migraine headache disability, and disabilities of the back and right shoulder.  He asserts that he was struck in the head by a hose during service, causing him to fall off a ladder and strike his head, neck, and back.  This incident resulted in current headaches, a TBI, and disabilities of the back and right shoulder, according to the Veteran.  The Veteran also claims his TBI has also resulted in a psychiatric disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

As an initial matter, the evidence of record does not reflect that any of the claimed disabilities had their onset in service.  In September 1970, the Veteran sought treatment after falling off a ladder and striking his head on a boat hook-up.  X-rays of the skull were negative for fractures.  The Veteran did not report any headaches or symptoms of the back or neck at that time.  A January 1971 service separation examination was negative for any abnormalities of the head, neck, scalp, back, or right shoulder, or any neurological abnormalities.  He was also without any psychiatric abnormalities at that time.  

In March 1972, the Veteran filed a formal claim for VA compensation benefits for a "lump, poss[ible] tumor, lower back, left side - Summer 1970."  At that time, he did not claim any disabilities of the head, back, or right shoulder, any psychiatric disabilities, or any headaches.  

Thus, after considering the totality of the evidence, the Board finds that a TBI, a psychiatric disability, a migraine headache disability, and disabilities of the back and right shoulder did not factually manifest during service or within a year thereafter, as the service treatment records are negative for any diagnosis of or treatment for such disorders, and none was noted on service separation.  Additionally, the Veteran did not report any psychiatric symptomatology or symptomatology of the head, back, or right shoulder when he filed an unrelated claim for VA compensation a few years after service.  While veterans may file compensation claims at any time post-service, the fact that the Veteran filed a service connection claim in 1972 for an unrelated disability indicates he was both aware of VA disability compensation benefits in general, as well as the actions needed to obtain them.  Thus, the fact that he did not report any of the claimed disabilities at that time, while claiming another unrelated disability, strongly suggests such claimed disabilities were not present at that time.  

The Board further notes that the Veteran was afforded a VA general medical examination in August 2001 upon receipt of a nonservice-connected pension claim.  At that time, while he did report a headache disability, he reported onset of this disability approximately four years ago, not during service.  The Board affords these statements greater probative value, as they were made strictly for treatment purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Also on VA examination in August 2001, the Veteran was noted to have some herniation of the cervical spine, with reported neuropathy of the right upper extremity, and a diagnosis of obsessive compulsive personality disorder.  At the time of the August 2001 VA examination, he did not attribute any of his current disabilities to service, according to the examination report.  According to an April 2012 private treatment record, the Veteran first experienced right shoulder pain approximately 19 years prior to treatment, which would have been in 1993, many years after service.  

Regarding the claimed TBI, a February 1998 cranial MRI was essentially normal, without evidence of infarcts, masses, or vascular pathology, including aneurysms.  An April 2001 cerebral MRA was also essentially within normal limits, without evidence of any acute abnormalities.  

Review of the record thus indicates the claimed disabilities were not diagnosed until at least the 1990s or later, at least 20 years after service separation.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Based on the above, the Board finds the preponderance of the evidence is against a finding that a TBI, a psychiatric disability, a migraine headache disability, or disabilities of the back and right shoulder began during service or within a year thereafter and has been continuous since that time.  

As noted, the service records do document a fall off a ladder, hitting the head.  However, the still must be persuasive evidence of a relationship between that injury and the conditions at issue - all of which were diagnosed many years after service.  The Board concludes the preponderance of the evidence is against a finding of a nexus between any disease, injury, or other incident of service and current diagnoses of a TBI, a psychiatric disability, a migraine headache disability, and disabilities of the back and right shoulder.  As noted above, the Veteran did not seek either VA or private treatment or VA compensation for the claimed disabilities for many years following service, although he did seek VA compensation for at least one other disability.  Furthermore, when he initially sought treatment for his claimed disabilities, he reported initial onset many years after service.  

In an October 2013 statement, E.W.A., M.D., stated he reviewed the Veteran's claims file, as provided by the Veteran's representative.  Based upon his review of the claims file, the Veteran's self-reported history, and additional lay and medical evidence of record, Dr. A. concluded a current diagnosis of post-traumatic headache with migraine-like features was warranted.  Dr. A. further opined that the cause of this disorder was the Veteran's in-service head trauma.  Another statement by Dr. A. was received in November 2014.  Based on the Veteran's own account of his in-service head injury and the statement of an alleged witness, J.M.C., Dr. A. opined that the Veteran sustained a TBI at that time.  Dr. A. further stated that due to the comparatively less advanced state of MRI and MRA studies in 1998 and 2001, the residuals of the Veteran's TBI would not have been visible at that time.  

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In the present case, Dr. A.'s opinion statements were based in large part on the Veteran's self-reported history regarding his initial in-service injury as well the onset of his symptomatology.  Regarding the Veteran's credibility, for the detailed reasons given below, the Board finds he is simply not credible. 

First, he has repeatedly reported contradictory facts within the record.  In October 1973, the Veteran submitted a certificate of marriage between himself and R.M.L., confirming a January 1973 marriage.  In July 1976, he submitted a certificate of marriage in March 1976 between himself and A.M.D.  The Veteran was noted to be divorced at that time, with one prior marriage, according to the submitted certificate, and to the declaration of marital status he submitted in August 1976.  In 1981, he submitted a declaration of marital status, reporting he had only been married one time - the 1976 marriage to A.M.D.  On a May 2001 claim for VA pension benefits, however, the Veteran claimed he was single and denied ever marrying.  The very next month, June 2001, he submitted a birth certificate showing the birth of his child in July 1999.  On this form, he listed his wife as the mother of the child, indicating he was married in July 1999 at the time his child was born.  On his 2010 claim, he reports being married and divorced five times, identifying the 1973 and 1976 marriages noted above, along with a 2008 marriage to P.R.Z., but nothing about K.B.Z. identified on the 1999 birth certificate, or about the other marriages he says he's had.  While perhaps a person might forget the exact dates of marriages and/or divorces that occur over the course of a few decades, this is more than a memory lapse for the details, as the Veteran affirmatively reported no marriages in 2001, while he clearly had had at least two by that time.

Second, he has falsely reported the nature of his military service.  According to an April 2012 private treatment record for right shoulder pain, the Veteran reported he was a SEAL while in the Navy.  A May 2013 private treatment notation indicates the Veteran again reported serving as a SEAL during service, and that he was retired from naval service.  No service records submitted by the Veteran or otherwise obtained by VA confirm either that the Veteran was a SEAL or that he is retired from service.  

Third, he has reported contradictory facts as to the onset of the claimed conditions.  On a May 2001 claim for nonservice-connected pension, the Veteran reported onset of his migraine headaches and bulging discs in December 1997.  On VA general medical examination in August 2001, he reported onset of headaches approximately four years prior.  No other history of headaches or head injury was reported.  Private medical treatment records dated in September 2002 indicate the Veteran reported onset of headaches approximately five years ago.  By the Veteran's account, these headaches began "out of the clear blue" one morning.  More recently, however, upon filing his claim for VA compensation, the Veteran has reported onset of headaches during service, and submitted statements allegedly written by family members and a fellow service member stating the Veteran experienced recurrent headaches and other related symptoms immediately following service.  With respect to the right shoulder, according to an April 2012 private treatment record, the Veteran first experienced right shoulder pain approximately 19 years prior ago, which would have been in 1993, many years after service.  The Veteran now claims he injured his right shoulder in service, contradicting his prior April 2012 statement to a private medical examiner.  

Fourth, the Veteran's lack of credibility does not extend only to his dealings with VA.  The Board takes judicial notice of the fact that public records reflect the Veteran pled guilty in U.S. District Court on five counts of use of another person's Social Security card.  At sentencing, the Veteran was noted to have six prior felony convictions over the past 27 years, and the trial judge noted "lying is a way of life" for the Veteran.  In fact, the name identified by the U.S. District Court as the one the Veteran fraudulently used is on a birth certificate he provided to VA in 2001 as proof of a dependent child born in 1999 (reflects use of a different middle name and a suffix).  If the Veteran had been completely truthful with VA, the fact that he had numerous criminal convictions for crimes based on fraud would not weigh heavily here, but that fact in conjunction with the numerous inconsistencies and falsehoods noted above that he has presented to VA during the claims process weigh heavy in favor of finding him not credible.  

Based on all of the above, the Board finds the Veteran's statements regarding his medical history are not credible and have been made solely for the purpose of obtaining VA benefits.  

In assessing the medical opinion of Dr. A. in the present case, the Board notes the opinion was based in large part on the Veteran's self-reported history regarding his in-service injury and subsequent symptomatology, as Dr. A. has not claimed actual physical examination of the Veteran.  Dr. A. has also reported review of post-service medical records and lay statements from family members and a fellow service member.  Specifically, Dr. A. indicated that the Veteran reported chronic headaches and other symptoms since service.  The Board does not, however, find such a history to be credible, as discussed in detail above.  As noted above, the Veteran did not report any headaches or other symptoms during service, at service separation, or while seeking VA compensation for other medical issues immediately thereafter.  Additionally, the Veteran initially told VA and private medical care providers that his headaches and other symptoms of a TBI, psychiatric disability, right shoulder disability, and back disability began many years after service.  Dr. A. was either unaware of or failed to account for this history in rendering his opinion.  

Dr. A.'s opinion was also based in part on the lay statements provided by the Veteran and allegedly authored by a fellow sailor who witnessed the Veteran's in-service fall as well as from his mother and sister, both of whom stated he reported experiencing chronic headaches immediately following service.  They also stated he exhibited a personality change following service.  The Board finds these statements to be of little probative value, however, for the reasons similar to those noted in the rejection of the Veteran's own lay contentions.  While both the Veteran's mother and sister state he experienced chronic headaches immediately following service, neither party offered an explanation why the Veteran failed to seek VA treatment or compensation for headaches and related symptomatology when he filed his unrelated disability claim in March 1972.  Moreover, these statements are directly contradicted by the Veteran's own subsequent statements that his headaches had their onset in the late 1990s.  

Likewise, while the Veteran's shipmate reported the complained of recurrent headaches during service, the contemporaneous service treatment records are negative for any such complaints, and none were noted at service separation.  The Veteran's attorney argues this lay statement supports that the Veteran was in an "altered mental state" following the head injury, as he was dazed and confused.  In light of the fact that he received treatment from a medical doctor at the time of the injury, it is reasonable to assume that if the Veteran had, in fact, been exhibiting any cognitive difficulties at that time, this would have been recorded in the medical record.  

Moreover, the allegations of continuous symptoms of headaches and a personality change following the in-service injury are simply incredible in light of the contemporaneous evidence.  Although the Veteran remained in service almost five months following the injury, there are absolutely no notations of any medical treatment for these allegedly chronic problems.  Within those few months he was seen on five separate occasions for his ankle and an infected finger.  It is reasonable to assume that if the Veteran had, in fact, been experiencing any chronic symptoms since the head injury, he would have brought such to the attention of his doctors, since he was already seeking treatment for other problems.  This is not, however, merely a case where there is an absence of corroborating medical evidence; this case includes affirmative evidence to the contrary - the Veteran himself provided medical histories before filing these claims with VA in which he reported onset of the claimed conditions many years after service.  In fact, with the headaches, this is not merely a situation where a claimant merely neglects to state he has had a condition since service, but one in which he reported onset "out of the blue" in approximately 1997 - a statement that weighs very heavily against not only his allegations now, in connection with a claim, but the lay statements he has submitted.

Insomuch as Dr. A.'s opinion statements are based on the lay statements provided by the Veteran, his fellow sailor, and his family members, the Board finds those opinion statements to be of no probative value.  A medical opinion based on an inaccurate factual predicate is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Regarding the prior cranial MRI and MRA studies dated in 1998 and 2001, Dr. A. stated that these were unlikely to show residuals of a TBI as alleged by the Veteran.  Nevertheless, even if the 1998 and 2001 studies provide no evidence against the existence of a TBI at those times, they certainly provide no evidence that the Veteran did in fact have a TBI on those dates.  

In contrast, the June 2013 and July 2014 medical opinions rendered by separate VA examiners were preceded by both review of the Veteran's entire medical history, to include his service treatment records, and physical examination of the Veteran himself.  After such review and examination, both examiners concluded that while the Veteran had a current diagnosis of migraine headaches, this disorder began many years after service and was unrelated to any disease or injury therein.  Likewise, neither examiner found any evidence of a current TBI resulting from an in-service injury.  Both examiners made specific reference to the service treatment records and post-service private and VA treatment records in rendering their opinions.  Because these opinions were based on a more complete and accurate medical history, they are considered more probative by the Board.  

The Veteran himself has asserted the current claimed disorders began during service.  Likewise, he has submitted the aforementioned lay statements from a fellow soldier and two family members.  Nevertheless, these parties are not competent to assert onset of the claimed disorders in service, or to offer etiological evidence.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's and other lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Diagnosing and determining the cause of orthopedic, neurological, or psychiatric disabilities requires interpretation of symptoms, knowledge of medical practice, and other specialized expertise and training.  Such has not been demonstrated by the Veteran or other lay parties in the present case.  

Lay testimony on the etiology of a current diagnosis of an orthopedic disorder is not competent in the present case, because neither the Veteran nor other lay parties are competent to diagnose a TBI, a headache disorder, a psychiatric disorder, or orthopedic disorders.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  While lay persons are competent to testify regarding such observable symptomatology as headaches or orthopedic pain, such assertions of in-service symptomatology do not equate to a diagnosis.  While all lay assertions must be considered, the Board finds they are not as probative as the remainder of the competent evidence of record in the present case.  Furthermore, as discussed above, the Board does not find the Veteran's and other lay assertions credible, as they are inconsistent with the remainder of the record.  

Based on these medical examination and treatment reports and the other competent evidence of record, the Board finds the preponderance of the evidence to be against the claims of service connection for a TBI, a psychiatric disability, a migraine headache disability, and disabilities of the back and right shoulder.  The Veteran was not diagnosed with the claimed disabilities during service, and various VA examiners have reviewed the entire file and found no evidence of a link between service and any current claimed diagnoses.  These current diagnoses also did not manifest to a compensable degree within a year of service separation.  Thus, service connection on any basis for a TBI, a psychiatric disability, a migraine headache disability, and disabilities of the back and right shoulder must be denied.  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for a TBI, a psychiatric disability, a migraine headache disability, and disabilities of the back and right shoulder, and these claims must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

III.  TDIU

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Review of the record demonstrates the Veteran has not presently been granted service connection for any disability.  To be entitled to TDIU, the Veteran must be unable to secure and following a substantially gainful occupation as a result of service-connected disabilities.  As he does not have any service-connected disabilities, as a matter of law, there is no basis for assignment of a TDIU.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  His TDIU claim is therefore denied.  


ORDER

Service connection for a migraine headache disorder is denied.  

Service connection for a back disability is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for a traumatic brain injury is denied.  

Service connection for a psychiatric disability is denied.  

A total disability rating based on individual unemployability due to service-connected disabilities is denied.  




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


